 ERICKSDN!S SENTRY OF BEND•63Foothills Food;-' Inc. d/bia Erickson's Sentry •ofBend and United Food and Commercial. Work-ers Local Union No. 303. Case 36-CA=453230 November 1984DECISION AND ORDER"BY CHAIRMAN"DOTSON AND MEMBERS' ZIMMERMAN ,AND HUNTEROn 20. March_ 1984 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The General Counsel filed excePtions 1 and a sup-_porting brief, and the Respondent filed an answer-ing-brief.The National Labor. Relations ,Board has delegat-ed its authority, in this,, proceeding to a three-,member, panel.,The Board has considered the decision ,and therecord-in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions_only:to the extent, consistent with thisDecision and Order.. The, relevant facts_ can, be briefly summanied.Foothills' 'Food, Inc. 'd/b/,a . Sentry ofBend, herein Erickson's, has- three storesin Bend,Redmond, and .Madras, Oregon. The., three consti--tute -a single bargaining unit, in which the employ-ees .are represented by United Food and Commer-'cial Workers •Local Union N. 303,. herein calledthe Union. Enckson's and the Union engaged incollective-bargaining negotiations in June and Julyt 1983. On 2 July Enckson's made its final offer.,tothe' Union, 'and on :21 July members of the unitvoted to authorize a strike.On the morning of 22 Ray, employee Harold C.Richards approached Bend store 'manager' andpartowner -Douglas Schmidt and asked what languagehe could use on a petition' to' resign from theUnion: Schmidt obtained the language2 from his•at-torney and gave it to Richards. While,in Schmidt'soffice, Richards wrote the language on a piece ofpaper and signed it. Schmidt and' Richards thendiscussed who else would be 'interested in workingduring a striker and Schmidt called employeeRandy Albright 'to his' office over the' store's P.A.•system.3 During the afternoon Schmidt had Assist-1 The General Counsel's exceptions were limited to the judge's find-ings concerning the Respondent's conduct in soliciting employees to:Nina petition withdrawing their union membership on 22 July 19832 The petition readAs of 7-22-83 the following resign from the Retail Clerks UnionLocal #303 and will not honor any strikes or picket linesThese facts, which Schmidt testified to at the hearing, were not in-cluded in the judge's decision AlthOugh Albright testified that AssistantManager Mike Sears had told him to go to Schmidt's office, the judgecredited Schmidt over AlbrightLater in the day,fackSOWwas given the •Sarhe. in-formation by Schmidt in Schniidt's office", in the;presence, of _Sear's. Jackson' told Schrnidt 'that, he,would like the ,night to think about, it Schmidt' re-sponded that the Union Could striger as soon _as thenext day and that he wanted, to keep JaCksOn on.He reiterated tha.t Jackson.,honored the- picket-line. he would be permanently replaced , and if hedid not he would be fined. Jackson replied that he-wanted the day, -to think 'about. it. Schmidt toldJackson that if he had any questions he should talkto him, Sears; or-Richards. Jackson asked Schmidtif he :could 'see the petition and Schmidt repliedghat. Richards had it - and Jackson should talk toRichards or Sears., Later that afternoon Jacksonasked. Sears, if the petition were still in, the storeand if he could sign it. Sears told him that the peti-tion had already been sent,inthe mail to the Union,but. that there would be, another .petition -to sign-since not everyone'inghe store had signed the firstpetition.5•Shortly after Schmidt's conversation with Jack-'son,- he spoke with Palfrey in 'his office, again inthe presence of :Sears. Schmidt gave Palfrey thesame information that he had given 'Albright -andJackson. He `then told him- that he. could sign the_petition in the Produce' area' and keep his job, andthat they would be sending the petition away later4 The judge did not include in his decision the fact that the two werecalled in to Schmidt's office by Sears, but each of the employees, whowere both credited over Schmidt and Sears, testified that Sears had cometo him at his work station and told him to go to Schmidt's office5 Although the judge failed to Include all of the above facts regardingJackson in his decision, Jackson testified to the facts at the hearing andthe Judge credited Jackson over all other witnesses at the hearingant-Manager Mike' Sears, an: admitted superVisor,call employees Mike Jackson and -Brian Palfrey in-dividually from .'their 'work stations to :Schmidt'soffice.1The 'credited'-- evidence -shows that each of thethree employees was told by' Schmidt in his officethat a strike was ,imminent;* that 'if-the employeehonored the picket line' he would be' permanently'replaced; that, if he came to"work -through thepicket line the Union- would fide 'him; that' dilesigned the petition to' resign- from "the Union, theUnion, could not fine' him for crossing the picket1ine-t6 work; 'and that, if he -did resign -frOm, theUnion and cross the-picket line to Work, his wages, .and benefits wOuld be the Same. -.:After Schmidt gave†Allmight the' above informa-tion, :Albright signed 'the petition in SChmidt'soffice iii the presente of_ Richards' and Schrnidt.†RiChards then took the !Yadkin with him- to the._-.-produce area.__273 NLRB No. 11 ,64DECISIONS OF NATIONAL LABOR_RELATIONS BOARDon that, night. :Palfrey later signed,:the ,petition inthe prodrice area.6.. -:The judge concluded that in these _circumstancesSchmidt did not violate the Act by any of his,state-ments or. actions as salleged,in the -complaint. Wedisagree. While we agree -with the judge, that an-employer does not, violate Section .8(a)(1); by pro-viding. employees with information on 'ho, -to.resign or .withdraw from ,their union "as- long as,the employer makes no, attempt to ascertain wheth-er employees,will avail:themselys of this right noroffers any assistance, or-otherwise creates a situa-tion where employees would_ tend, to 'feel peril, inrefraining from such revocation," A. L. White ,Go.,262 NLRB 575, 576 (1982), we,disagree.that suchis the, case here.7 ,Thus, Schmidt discussed WithIiichards which, other employees to. app-rOach;1Schmidt, not Richards, called the three, employeesto his 'office-one .6..er the stofe,''s..P. A. 'system andtwo by his assistant managei•away from theirwork stations,, and on company_ time; -Schmiksmeetnig with two _orthe employees did not even'include' 'Richards; Schmidt  tOld- 'Jackson' to ask-Richards, Assistant' Manager Sears, or Schmidt If_he had any que'sfiOnS 'about the petitioit _Schinidttold employeePalfrey that they Would. be ;petition _away that night, and 'Sears 'toldjac_lc-Son'that the petifiOn had ' been 'sent to the--Unioebut 'that there be another one' since-not'byeryone in the† store had 'signed the first one.theSe bircurristances, we. find- that the word arid'aCtiOns‡ 'Of Schmidt and Sears went- beyond the'there"firoviding of `information found by the-judgeand constifute unlawful sOlicitation of union resig-†natiOns.8 Not only did Schmidt assist Richards,-buthe and Sears also gave the- a-ppearince that Erick-Son's favored the petition and encouraged 'empley-ees,to .gign 'it and created a situation _where employ-ees- would tend to feel peril -in refraining from sign-sing the petition. In-addition, Sears-made it clear by'his statement to Jackson that Erickson's was moni-q' Palfrey testified to the above facts Although the judge did not in-clude all these (acts regarding Palfrey in his decision, he credited Palfreyover both Schmidt- and Sears' '†We agree with the judge that telling employees that they will be per-' manently replaced if they. engaged in an economic strike and that theymaj, be fined.by their anion if they cross the picket'abseni any… threats' or promises, lawful ."•- 8 See Hexton Furniture Ca, Ill NLRB 342, 344-345 (1955), Landmark:International Trucks, 257 NLRB 1375 (1981), remanded 699 F 2d 815 (6th-Cir' 1983), Cummins Component Plant, 259 is-iLREi 456 (1981),- Texaco,, Inc. 264 NLRB 1132 (1982), enfd 722 F 2d 1226 (5th Cir 1984)_tonng who had or had not _signed the petition.9Accordingly; we find -that Ericksons unlawfullyencobraged _and solicited employees to sign a peti-tion to withdraw_ from the Union, thereby impair-ing employee freedom -of choice in violation ofSection 8(a)(1) of the Act.1—ORDERThe National Labor-Relations Board orders thatthe Respondent, Foothill Foods, Inc. d/b/a Erick-Sbn'S- Senti-y of Bend, Bend OregOii,- its officers,gents,.suCcessois, and assigns, shall-.1._Cease and desist from(a)UnlawfullY encouraging 'or' soliciting em-poyees to sign a petition whereby, the' withdrawfrOnfUnited Food and CoMmercial Workers LocalUnion No. 303 or any labor OrganizatiOn1.(b) In any like or related manner interferingWith, -iestiaining, o coeicing emplOyee's in the ex-ercie Of The rights guaranteed them 'by Section 7the Act. - ;†'the following affirmative' action neces-sary to effectuate the policies of the 'ACt.-. '(a)' POit at '-ifs Bend,' Oregon store, copies' of theittabhed-' notide' mailed " Copies ofthe' notice;,On'fiiims provided by the Regional Di-rebtdr for- Region 19, after being signed by the Re-sporident's - authorized † 'representative, shall beposted- by- the -Respondent immediately upon re-ceipt- and maintained.. for 60 consecutive days inconspicuous places 'including 'all ,places where no-tices<to employees aie 'customarily posted. Reason-able steps shall be taken - by the' Respondent to'ensure that the notices' are not, altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writing;within-,20 -days from the_ date of this Order what-steps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint is-dismissed insofar as it alleges unfair labor practices;not found herein...- 8' See R L White Co, supra at 576:i—. In so- finding, we note that this is unlike cases where an employermerely advises emplOyees of their contractual -right to resign from a_union buLotherwise_ maintains a neutral position See Perkins MachineCo. 141 NLRB 697. (1963), Cyclops Corp. 216 NLRB 857 (1975), MosherSteel Co ;220 NLRB 336, 337 (1975), enfd '532 F 2d 1374 (5th Cm 1976)If this 'Orderisienforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgment" of the-United States Cburt of Appeals Enforcing an Order' of the Nation-' "al`Labor` Relations BOard " ' , ERICKSON'S SENTRY OF BEND65APPENDIX, NOTICE TO EMPLOYEES' POSTED BY ORDER OF.THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize -To form, join, or assist any unionTo- bargain collectively through repres'enta-'tives of their Own choiceTo act together for other mutual 'aid of pro-tectionTo choose 'not to , engageany' of theseprotected concerted actiVities.WE WILL NOT unlawfully encourage or solicityou to sign a petition withdrawing from UnitedFood and Commercial Workers .LOcal -Union -NO., 303.WE WILL NOT in any like or' related manlier_ interfere with, restrain, or coerce you in the ,exer-cise of the rights guaranteed' you by Section 7 Of'the Act.FOOTHILLS FOOD,. INC. D/B/A ERICK- -SON'S SENTRY OF BEND,,.DECISIONSTATEMENT OF THE; CASERICHARD D. TAPLITZ, Administrative, Law Judge.This case was tried in Bend, Oregon,- on February1984. The, charge and amended charge were filed respec-tively on September 1 and , November 21, 1983,-, byUnited Food and Commercial Workers Local Union No.303 (the. Union) The complaint,- which issued on No-vember 22, 1983, alleges that Foothills Food,, Inc. d/b/faErickson's Sentry of'Bend (Respondent) violated Section8(a)(1) of the National Labor Relations. Act. _-.., Issues'The primary issues are whether Respondent violated'Section 8(a)(1) of the Act by initiating.a petition seekingemployee resignations from the Union;. soliciting its em-ployees to sign such a petition; by'threatening employeeswith loss of employment unless they resigned from theUnion; by proinising employees an increase in_ benefits.and improved terms and conditions of employment ifthey resigned from-. the Union; and by interrogating an.employee concerning his and', other employees' .,unionsympathies. •All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs., All.parties waived their, right to file briefs, and none werefiled ,.On she entire, record .of the case and from my observa-tion of the witnesses and their demeanor, I make the, fol-lowing'I. 'JURISDICTION•,Respondent, an Oregon corporation with an office andplace of business in' Bend, Oregon, is engaged in theretail grocery-business. During _the year immediately pre-ceding issuance of, complaint, Respondent had gross salesof goods. and services valued -in excess of $500,000 and-during the same period of time Respondent caused to- be-.transferred and delivered to its facilities within Oregongoods valued in excess of $50,000 directly from sourcesoutside Oregon ,or from suppliers within Oregon whichin 'turn obtained such 'goods and materials directly from--outside Oregon The complaint alleges, the - answeradmits,- and I find that. Respondent is' an employer en-gaged in commerce within the meaning of Section. 2(6)-and (7)- of 'the Act The Union is a labor organizationWithin She meaning of Section 2(5) of the. Act.-••,•'ID THE ALLEGED UNFAIR LABOR PRACTICESA. 'Background•:.Ericksons Sentry has three stores They are, located inBend, Redmond, ,and Madras, Giegon. The three storesconstitute a single baigaining ,unit in which the eniploy-ees are represented by, the Union. In June and, Jul' 1983the three stores were engaged in collective-bargainingsnegotiations with the Union On July 2, 1983, Respond-ent made a :Tull- and final" offer to the Union. At aunion meeting on July 21, 1983,d strike vote was takenand authorization was given for a strike.On July 22, 1983, a petition was circulated in whichemployees withdrew from the Union. On the same dayRespondent's store manager Douglas Schmidt' Spoke toemployees Randy Albright, Mike Jackson, and BrianPalfrey. The General Counsel-contends that Respondentunlawfully involved itself with the petition and interferedwith the Section- 7 rights of employees by the remarks hemade to those three employees.The' strike never tOOk place. On August. 11, 1983,.Re-spondent and the Union executed a collective-bargaining'agreement in -the three-store..bargaining unit, which -waseffective by its terms from dune 1, 1983, through May31, -1984On August 8,-- 1983, employees 'of Respondent -filed aiietition With -the National Labor-Relations-Board in Case36-UD-237 to rescind the authority of the Union, tomake -an agreements requiring membership in the Unionas a condition of emplo-ymeht. On' August 29 a copy ofthe Board 'notice, Of eleCtion in ,tliat case was posted atthe Bend store. It .staied that an,election would be con-;,1 The complaint alleges, the ansv†ei admiis, and I find that 'Schmidt, aswell as Assistant Manager Mike Sears, Was 'an agent and supervisor ofRespondent within the m6'n'1ng of Sec 2(11) of the Act,.FINDINGS OF FACT 66DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDdUcted' On September 8, 198'3.*Ori September-I, 1983, theUnion filed the original charge in the instant case. Thatcharge blocked the scheduled election and it has not yet'taken place.-B. The Initiation of the Petition to Withdraw from the••Union -The strike vote tookrplace on July 21, 1983. At 8 a.mthe following day Respondent's employee Harold C.Richards2' spoke to Store Manager Schmidt in theproduce room of the Bend store. Richaidstwas a -unionmember and he had attended the meeting the: previous-evening. He told Schmidt that. at the meeting- the Bendstore employees-had -.voted to accept 'Respondent's .firmand- final offer-but that the,employees in the_other, twostores in the bargaining unit had .rejected it. Richards'said that he did not know. whether the employeeS•were-going on strike or not but that for his own -personal-,rea-sons he would not strike.and he would cross a picket-lineif he had to. Schmidt told ,Richards that there was a pos-sibility the Union might fine him. Richards replied thathe was going to cross •the picket. line, because he needed.the work and that he was interested in starting a petiikinto , withdraw from .the Union., He asked Schmidt whatlanguage would be ,needed on a petition if -he were tostart one. Schmidt replied that he would check ,with hislegal representative.Schmidt then went to his' office and called his attorneywho gave him legal advice:About a half hour' later Richards went intd`Schmides†OffiCe‡and Schmidt tOld† Richards-withdraw froth the -UniOn should state...Richards-used-Sarnidt's language to draft a petition which read:As- 01..7-22-83 .the following resign:from the -RetailClerk's Union Local #303 and will' not honor 'anystrikes or picket lines.-Richards.then:signed the petition.3,C. The July 22, 1983 Conversatiqns Between Schmidt. and the Three Employees._- Schmidt gave the wording of the petition to Richardson-July 22, 1983. On the same day he spoke individuallyto employees Randy Albright, Mike Jackson,' and BrianPalfrey.Albright was called into Schmidt's office about.9 a.mz that, day.4- Albright testified that ,Schmidt, Richards'-presence,,tOld him that there was going to be a strike the next day;that no one who honored the strike would be hired back;that he (Schmidt) was _starting a petition and that if he(Albright) signed -the petition resigning from the Union,2 Richards.had.ithe title of produce manager However; counsel fonthe' General Counsel_stated on the record that he was making no contentionthat Richards was a,supervisor within the meaning of the Act .3 The' above finanigs are'based on the-Credited testimony of Richal-ils--and SChmidt, which was in laige measure mutually corroborative4 Albright testified that he was called in at 1 p m Schmidt and Rich-ards,_who livere both' present during the conversation, testified that it was9 am' As is set forth 'more fullr below, i 'do not believe that Albright'srecollection N.vs always acctiiate and I credit Schmidt and Richards as tothe timet..he would be able to cro'ss the' picket line and work thenext day Albright also averred that he asked Schmidtwhat the benefits and wages would be and Schmidt re-plied that the'vvages would be the-same and the benefitsmight be a little better Albright further. testified thatRichards- was holding the petition' and that -Richardsgave it' to Schmidt who in turn handed it to Albrightwho then signed it.-..Richards'. testimony was quite different He averredthat he was the ,one who did the talking at the meeting.According to Richards, he told Albright that the petitionWas to Withdraw Trorn the Union, that he did not feelthat the Union was representing them properly; and thatit was up to :Albright to ,make his own decision as towhether he wanted to sign it, or not. ,Richards averredthat Schmidt said that 'whatever Albright did would notaffect the way he was treated, and that 'Schmidt neverhad the Petition in his hands.Schmidt's testimony was basically consistent'with that†of 'Richards.' He acknowledged that he spoke to anumber of employee, but his testimony indicated that heAvasmot certain what he said to each one.- He,acknowl-'edged,that he told Albright, Jackson,- and Palfrey that ifthey honored the picket line he would, permanently. re-place them. He also acknowledged that he told employ-,ees; that if they crossed' ,the picket line the Union could'fine ,them;, that if they' Wanted to resign from the: Union•there Was a, petition going' arOund; and that, they wereentitled' to' resign ' if 'they wanted tO. In addition, 'heaverred that some employees asked him about 'wages andbenefits and he replied that they would be the same.The demeanor of Albright; Schniidt; and 'Richards aswell as the substance of their testimony gave reason tobelieve that they were not careful observers of 'what hap-pened and that their reports were not always accurate.Albright, in particular, appeared to be an honest witnesswho was easily confused. I am reluctant to rely tooheavily On the thstimony of any' of those-three witnesses.Schmidt also spoke to Jackson and Palfrey on the sameday that he spoke to. Albright-. Before speaking to those"three employe&" Schmidt had received advice from hisandfney. All three employees testified that Schmidt cov-ered roughly the same subject matter Though it is possi-ble that Schmidt told 'different- things to the three em-' ployees; if is much inOre likely that, he told the smilething to all three The-testimony of Jackson and Palfrey,both of whom were called as witnesses by the GeneralCounsel, was very similar as well as very credible. Jack-son. in particular appeared to have- a very good.recollec-lion of exactly what was 'said. As Lbelieve that Schmidt-did -make the same statements to Albright, Jackson,, andPalfrey, and that JacksOn's and Palfrey's ,recollections ofthe 'conversation were more accurate .than Albright's, Imust !conclude that. Albright misconstrued some 'ofSchmidt's remarks and that more weight has to be givento the testimony of Jackson 'and 'Palfrey., Jackson' credibly testified to the, following. He wascalled into Schmidt's office about 3 p m. on Jtily. 22.Schmidt spoke to him in the presence' of Assistant Man-ager Michael Sears as well as Richards. Schmidt 'asked' him Whether he knew that- the Union was threatening to ERICKSON'S SENTRY OF BEND67strike and might strike as soon as Monday He repliedthat he had heard there had been a strike vote but thathe was not aware of any strike. Schmidt said that if hewere to honor the picket line there would be a perma-nent replacement hired for him. Schmidt also said that ifhe crossed the picket line and came to work, therewould be a big fine in it Schmidt then said that therewas a way out because there Was a petition in the storethat was being circulated and that if he resigned from theUnion, he would not be subject to a union fine. He thenasked what the wages and benefits would be, if he re-signed, and Schmidt replied that they would be the sameHe replied that he would like to think about it. He didnot sign the petition.5Palfrey credibly testified to the following Between 3and 4 p m. on July 22 he was called into Schmidt's officewhere Schmidt spoke to him in the presence of Sears.Schmidt said that there might be a strike the next day.Schmidt also said that if Palfrey crossed the picket linehe could be fined and that if- Palfrey honored the picketline he would be permanently replaced Schmidt thentold him about the petition. Schmidt also said that if heresigned from the Union, wages would stay the same.Part of Palfrey's testimony was somewhat ambiguousAt one point Palfrey testified that Schmidt, after talkingabout the fine, said that if he (Palfrey) resigned from theUnion he could keep his job. On cross-examination heaverred that Schmidt told him that if he resigned fromthe Union, wages would remain the same and he couldhave his job and work. However, Palfrey summed "up histestimony by averring that he interpreted Schmidt's re-marks to mean that, if he signed the petition, wageswould be the same and he would not be faced with thealternative of being fined or being permanently replaced.Palfrey's interpretation was substantially the same as thatof Jackson's in his conversation with Schmidt. I believethat Schmidt did tell him the same thing and that Jack-son's recollection of the exact wording was more accu-rate than Palfrey's 6Palfrey did not sign the petition at that , time. •Laterthat day he asked Richards where the petition was andRichards told him it was on the wall behind the clip-board. Palfrey then read the-petition and signed itD. The Interrogation of Albright by SchmidtAll but one of the violations alleged in the complaintrelated to the incidents that occurred on July 22, 1983.That one additional violation is geared to an alleged,con-versation that occurred a day or two before September5 As mentioned above, Schmidt's testimony was often confused and,'where It differs from that of Jackson, I credit Jackson Much of Sears'testimony was basically consistent with that of Jackson Sears averred, that Schmidt told Jackson that if a strike were to take place and if heWere a union member and crossed the picket line that he would be fined,but that if he resigned from the Union prior to the pickets going up thathe would not be fined and he could continue to work With regard toother matters. I believe .that Jackson's memory was more accurate thanthat of Sears' Sears averred that when Jackson asked whether therewere going to be any benefits. Schmidt replied that he had not lookedinto it• •• • ' '6 Both Schmidt and Sears testified that they did not recall any specificconversation with Palfrey8, 1983,7 which was the date the union shop deaudioriza-lion election was scheduled to take pike. Albright testi-fied that on that day Schmidt spoke to him iri front ofthe office as he was going to work According, to Al-bright, Schmidt asked whether he kneiv about the elec-tion and he replied that he did- Albright averred thatSchmidt then asked what he thought about it and whatemployees Debbie Grant and Mary Hickman thoughtAlbright testified that he answered that he did not knowand he had not talked to the othersSchmidt acknowledged that he' did talk to some em-ployees about the election He testified that he askedMary Hickman whether she had seen the election noticeon the checkstand and she told. him how she. felt aboutthe situation. He also acknowledged that other employ-ees had spoken to him about the election Schmidt testi-fied that he did not recall any -conversation with Al-bright about September 6 or 7 regarding the election andthat he had no knowledge- whatso†ver of any conversa-tions with Albright pertaining to the election.The charge in the instant case, which 'blocked the elec-tion, was filed on September 1, 1983. It is a bit difficultto believe that on September 6 or. 7 Schmidt asked Al-bright about an election when the election was not goingto take place. Nor is it very clear why Schmidt would bemotivated to ask such a question. The election, if it wereto be conducted, would have no impact on the store'sbasic bargaining obligation. The contract had alreadybeen signed There was no strike in the offing nor wasthere any test of union and company strength. The elec-tion related solely to the Union's right to have a union-security clause. While those ..considerations raise somequestions, the real issue turns on credibility As notedabove, I have very little confidence in Albright's abilityto accurately report the details of conversations. His tes-timony does not fit into any pattern of interrogation andthere is no direct or collateral corroboration. Schmidt'stestimony that he had "no knowledge" of such a conver-sation, though inartfully worded, did amount to a denial.I do not credit Albright with regard to that alleged con-versation and I therefore recommend that paragraph .6 ofthe complaint be dismissed.E. Analysis and Conclusions1. Summary of the findingsThough I have set forth the testimony in some detail,the findings can be simply restated. On the morning ofJuly 22 employee Richards asked Schmidt what languagehe could use on a petition to resign from the Union.Schmidt consulted with his attorney and then gave Rich-ards the resignation language Richards incorporated it ina petition Later that day Schmidt had separate meetingswith Albright, Jackson, and Palfrey. He told each ofthem that a strike was imminent; that if they honored thepicket line they would be permanently replaced; that ifthey came to work through a picket line the Unionwould fine them; and if they signed the petition to resignThe complaint alleges the conversation took place on or about Sep-tember 2, 1983 Albright in his testimony placed the conversation on Sep-tember 6 or 7 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Union, the Union could not fine them for work-ing through the picket line. When the employees askedabout wages and benefits if they worked through astrike, Schmidt told them that they would be the sameAlbright signed the petition in Schmidt's presence, Jack-son did not sign the petition, and Palfrey signed the peti-tion_at a later time.2. The language of the petitionIn response to Richards' request, Schmidt gave himthe language to be used on the petition to withdraw fromthe Union. The Board has repeatedly held that such con-duct does not violate the Act. Mosher Steel ,Co., 220NLRB 336, 337 (1975), enfd. 532 F.2d 1374 (5th Cir.1976) R. L. White Co., 262 NLRB 575, 576 (1982) In theMosher Steel case, the Board held:Absent some evidence that union resignation was acompany-imposed condition for returning to work(or that employees were led to believe that it wassuch a condition), and absent any evidence that theCompany did more than furnish employees withresignation language, we ,decline to find that Re-spondent's conduct in this regard was unlawfulIn the R. L. White Co., case, the Board held:An employer may lawfully inform employees oftheir right to revoke their authorization cards, evenwhere employees have not solicited such informa-tion, as long as the employer makes no attempt toascertain whether employees will avail themselvesof this right nor offers any assistance, or otherwisecreates a situation where employees would tend tofeel peril in refraining from such revocation.In the instant case there is no allegation in the complaintthat Respondent used the "petition as a device for coer-cively interrogating employees about their union sympa-thies It is true that Albright signed the petition inSchmidt's presence. However, there is no indication thatSchmidt requested him to do so. Neither Jackson norPalfrey signed in Schmidt's presence. Cf. LandmarkInternational Trucks; 257 NLRB 1375 (1981), enf. denied699 F 2d 815 (6th Cir. 1983).3. The remark about permanent replacementAn employer does not violate the Act when it perma-nently replaces economic strikers. NLRB v. McKay, 304U.S. 333 (1938). Nor does an employer violate the Actwhen it tells employees that it will permanently replacethem if they engage in an economic strike As the Boardheld in Eagle Comtronics, 263 NLRB 515 (1982)[T]he Board has long held that an employer doesnot violate the Act by truthfully informing employ-ees that they are subject to permanent replacementin the event of an economic strike. The Board hasheld that such c6mments do not constitute imper-missible threats under Section 8(a)(1) . . Unlessthe statement may be fairly understood as a threatof reprisal against employees or is explicitly coupledwith such threats, it is protected by Section 8(c) ofthe Act.4. The remark that the Union would fine employeesSchmidt told Albright, Jackson, and Palfrey that theUnion would fine them if they worked during a strike.The Union may lawfully fine members who cross apicket line. NLRB v. Allis Chalmers, 388 U.S. 175 (1967).It is not unlawful for an employer to tell employees whatthe law is. See Mosher Steel Co, supra. Schmidt did saythat the Union would fine the employees rather than thatthe Union could fine the employees However, if thatwas Schmidt's opinion, he had the right under Section8(c) of the Act to express that opinion. Section 8(c)states:The expressing of any views, argument, or opin-ion, or the dissemination thereof, whether in writ-ten, printed, graphic, or visual form, shall not con-stitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such ex-pression contains no threat of reprisal or force orpromise of benefit.Even a misstatement of law by an employer will not vio-late the Act if it is free from any express or implicitthreat that the employer by its own actions will interferewith employee rights. Daniel Construction Co., 257NLRB 1276 (1981). Here Schmidt's statement that theUnion would fine employees did not imply that anyaction would be taken by Respondent that would inter-fere with Section 7 rights.5. The remarks about the petitionSchmidt told Albright, Jackson, and Palfrey that ifthey signed the petition to resign from the Union, theUnion could not fine them for working through thepicket line. In a sense Schmidt was soliciting those em-ployees to sign the petition. It is not likely that Schmidtmade his remarks for purely academic reasons. In somesituations the Board has held the solicitation of unionresignations or dues checkoff revocations by an eniploy-er to be a violation of the Act See, for example, PeabodyCoal Co., 259 NLRB 1409, 1412 (1982); Cardinal Systems,259 NLRB 456 (1981). In Texaco, 264 NLRB 1132, 1133(1982), enfd 722 F.2d 1226 (5th Or 1984), the Boardheld that an employer violated Section 8(a)(1) of the Actwhere it "actively and effectively participated in theprocess of furthering employee withdrawal from theunion." However, where, as in the instant case, the Em-ployer's participation in the process of furthering em-ployee withdrawal from the Union involves nothingmore than tellng employees the different alternativesthey face and the Federal law that relates to those alter-natives, then the free speech aspect of Section 8(c) of theAct must be given controlling weight. Schmidt did .nomore than express his views of the situation and therewas no express or implied threat that he would take anyunlawful action against employees. Nor does the creditedevidence establish that he made any promise of benefits. ERICKSON'S SENTRY OF BEND69In these circumstances I do not believe that any ofSchmidt's actions or statements violated the Act as al-leged in the complaint. R. L. White Co., supra, CyclopsCorp., 216 NLRB 857 (1975); Nordstrom, 229 NLRB 601,8 See also Town Plaza Hotel, 258 NLRB 69, 79 (1981), where Adminis-trative Law Judge Burton Litvack dismissed an 8(a)(1) allegation similarto the one in the Instant case, and the Board adopted the administrativelaw judge's decision pro forma in the absence of exceptions605 (1977); Mosher Steel, supra; Perkins Machine Co., 141NLRB 697, 700 (1963).8CONCLUSION OF LAWThe General Counsel has not established by a prepon-derance of the credible evidence that Respondent violat-ed the Act as alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication]